DETAILED ACTION

	Claims 1-3, 7-14 are under consideration. 
	This Official Action is Non-Final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of United States Patent Application Publication No. 20070260080 (INMOK), United States Patent Application Publication No. 20140121397 (‘397) and United States Patent Application Publication No. 20100092650 (KASE) and CN101844073.   
Claim 1 recites a fixed bed decolonization process for polyunsaturated fatty acid, the fixed bed decolorization process comprising 1)    filling a fixed-bed filler in a decolorization fixed bed and rinsing 
As to claim 1, INMOK discloses a process for decolorizing oil by filling a fixed-bed filler in a decolorization fixed bed [0046]-[0047] (i.e., a cationic exchange  column/bed), and rinsing the decolorization fixed bed with a nonpolar dissolving solvent is taught at [0036] where washing the column is disclosed; and then rinsing the decolorization fixed bed with an oil feedstock or a polyunsaturated fatty acid solution for 1-2 times to obtain a stable decolorization fixed bed is disclosed at [0041] and [0047] which teaches oil and color bodies with a cationic ion exchange resin may be performed in a reactor selected from the group consisting of a batch reactor, a semi-continuous reactor, a continuous reactor, and combinations thereof; wherein the polyunsaturated fatty acid solution includes the polyunsaturated fatty acid feedstock and the dissolving solvent [0040] and [0072];  mixing the polyunsaturated fatty acid feedstock or the polyunsaturated fatty acid solution with the dissolving solvent (e.g., the solvent can be hexane [0071]) together to obtain a mixture [0072]; and passing the 
INMOK also teaches removing the solvent is recycled/removed from the decolorized solution with no added pressure [0078]. 
The feedstock is glyceride type oil [0037].  
INMOK is silent as to the outlet temperature of the process and use of diatomite and/or carcalaztye.
However, ‘397 teaches a method for treating oils such as fish oil [0024], including decolorization [0041]. The process includes a filter aid such as diatomite [0046]. The fats and oils are treated at 20 to 150oC.  This falls within the claimed range. The resulting product refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation [0026].
It would have been obvious to modify INMOK with the diatomite and outlet temperatures of ‘397, as ‘397 teaches this provides refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
INMOK and ‘347 do not disclose use of the claimed solvents. 
At [0062], KASE teaches that it is preferable to pack a column with silica gel together with a nonpolar solvent such as hexane or petroleum ether, and passing oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether, through the column. 
Thus, it would have been obvious to modify the above-identified references with use of an ester solvent such as ethyl acetate with hexane to decolor oils and fats.
The above-identified references do not disclose the use of carclazyte.

Thus, it would have been obvious to modify the reference above by using carclazyte as CN101844073 teaches that it is sorbent/filler that can remove color and large organic molecules. 

Claim 2 recites that the polyunsaturated fatty acid is selected from the group consisting of fish oil, algal oil, linoleic acid, conjugated linoleic acid, linolenic acid and arachidonic acid. 
INMOK does teach using fish oil.  However, ‘397 teaches a method for treating oils [0024], including decolorization [0041]. The oils can be the raw material fats and oils may be any of vegetable fats and oils and animal fats and oils. Specific examples of the raw material fats and oils include rapeseed oil, sunflower oil, corn oil, soybean oil, rice oil, safflower oil, cottonseed oil, beef tallow, linseed oil, and fish oil. In addition, ‘397 teaches that fats and oils are essential for a human body as nutrients and source of energy supply (the primary function), and moreover, are important for providing so-called sensory function (the secondary function), which satisfies food preferences, for example, taste or aroma. In addition, fats and oils containing diacylglycerols at a high concentration are known to show physiological effects (the third function) such as body fat-burning effect [0002].  It would have been obvious to modify INMOK by using fish oil as ‘397 teaches that fish and plant oils can be treated in similar manner  and the fish oil are essential for a human body as nutrients and source of energy supply (the primary function) and an important for providing so-called sensory function (the secondary function). 

Claim 3 recites that the total content of the polyunsaturated fatty acid in the polyunsaturated fatty acid feedstock is 10-100% by weight.

It would have been obvious to modify INMOK by using fish oil as ‘397 teaches that fish and plant oils can be treated in similar manner  and the fish oil are essential for a human body as nutrients and source of energy supply (the primary function) and an important for providing so-called sensory function (the secondary function).

Claim 8 recites a ratio of diameter to height of the decolorization fixed bed is 1:1-1:20. Claim 10 recites that the weight of the dissolving solvent in the polyunsaturated fatty acid solution is 0.1-10 times as large as the weight of the polyunsaturated fatty acid feedstock.
In regards to claims 8 and 10, INMOK teaches a ratio of diameter to height of the decolorization fixed bed is 1:1 to 12.1 [0043].  This touches in the claimed range. 
Claim 9 further limits the solvent. 
INMOK and ‘347 do not disclose use of the claimed solvents. 
At [0062], KASE teaches that it is preferable to pack a column with silica gel together with a nonpolar solvent such as hexane or petroleum ether, and passing oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether, through the column. 
Thus, it would have been obvious to modify the above-identified references with use of an ester solvent such as ethyl acetate with hexane to decolor oils and fats.

Claim 11 recites the filler of the decolorization fixed-bed can be repeatedly used; the decolorization fixed-bed can be rinsed and then is repeatedly used after decolorizing getting worse or finishing decolorizing.

As to claims 11-12, it is noted that the claims only indicate how the apparatus “can be” used and do not positively recite process steps.  Nevertheless, it is noted that INMOK teaches in [0044] that the treatment and regeneration process of the column (i.e., washing and recharging the column) may be automated. In another embodiment, the continuous process may be automated. It would have been obvious to repeated rinse and repeat the procedure as efficiency of the column deteriorated.  


Claim 13 recites the rinsing solvent in water and the dissolving solvent. 
In [0050], INMOK teaches degumming the composition comprising the plant oil and color bodies prior to contacting the composition comprising a plant oil and color bodies with the cationic ion exchange resin. Degumming may consist of contacting the crude oil composition with water or an aqueous solution, for example, a dilute aqueous solution. According to certain embodiments of the method, degumming and alkali-refining may be done simultaneously during "crude-refining". Thus, water can be used as a rinsing and dissolving solvent step. 


Claim 14 recites that wherein recovering solvent under reduced pressure or normal pressure to obtain reused solvent and the polyunsaturated fatty acid, after decolorization of the polyunsaturated fatty acid solution.
As to claim 14, INMOK also teaches removing the solvent is recycled/removed from the decolorized solution with no added pressure [0078]. 


Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over INMOK, KASE,  ‘347 and CN101844073,  as applied to claims  1-3, 7-14 above, and further in view of United States Patent NO. 2,985,589 (BROUGHTON). 2985589
Claim 7 recites feeding way of the polyunsaturated fatty acid feedstock in the decolorization fixed bed includes upper feeding, middle feeding and bottom feeding; and discharging way of the polyunsaturated fatty acid feedstock in the decolorization fixed bed includes upper discharging, middle discharging and bottom discharging.
The reference above are silent as to the type of reactor.
BROUGHTON teaches a reactor with upper, middle and lower inlet and outlets (see Fig. 1).  The advantages of constricting the width of the bed at the entry and withdrawal points of the various streams prevent convective back-mixing of fluid in a direction opposite to the direction of fluid flow and  greater ease of distributing fluids flowing into and out of the contacting column because of the ability to thereby eliminate channeling and other undesirable loss of uniform distribution (see col. 5, lines 13-20). 
it would have been to modify INMOK to so that the feeding of the decolorization fixed bed includes upper feeding, middle feeding and bottom feeding and discharges, as BROUGHTON teaches that this prevents back-mixing and (2) greater ease of distributing fluids flowing into and out of the contacting bed.


Response to Arguments
Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.

However, INMOK does teach treating plant oils in general. Plant oils suitable for use in the various embodiments of the methods disclosed herein may be selected from the group consisting of corn oil, soybean oil, canola oil, vegetable oil, safflower oil, sunflower oil, nasturtium seed oil, mustard seed oil, olive oil, sesame oil, peanut oil, cottonseed oil, rice bran oil, babassu nut oil, castor oil, palm oil, palm kernel oil, rapeseed oil, low erucic acid rapeseed oil, lupin oil, jatropha oil, coconut oil, flaxseed oil, evening primrose oil, jojoba oil, cocoa butter, fractions of any thereof, and mixtures of any thereof [0038].  As noted above, ‘397 teaches a method for treating oils such as fish oil [0024], including decolorization [0041]. The resulting product refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation [0026].
It would have been obvious to modify INMOK with the diatomite and outlet temperatures of ‘397, as ‘397 teaches this provides refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation.
Contrary to applicant’s assertions, INMOK does teach using a clay-based filler. In [0051], it taught that a decolorized plant oil set forth above, when a very light oil is desired the methods may further comprise bleaching the decolorized oil with a bleaching material as set forth herein, such as, for example, a natural earth or clay, an activated earth or clay, activated carbon, or silica. Bleaching the oil composition may be done prior to or after contacting the composition comprising the plant oil with the cationic ion exchange resin.  Thus, contrary to applicant’s assertion, fillers other than charged fillers can be used. 
CN101844073 teaches that carclazyte is a filler/sorbent that can decolor grease and fat compositions (see lines 118-121).  CN101844073 also teaches that carclazyte is particularly effective for removing large organic molecules (see lines 123-126). 


The applicant also argues that the (2) the dissolving solvent is alkanes such as pentane, hexane, heptane, octane, and ethers such as petroleum ether. 
However, KASE teaches that it is preferable to pack a column and use a nonpolar solvent such as hexane or petroleum ether, and passing oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether, through the column.  Thus, the prior art recognize that it would have been obvious to modify the above-identified references with use of an ester solvent such as ethyl acetate with hexane to decolor oils and fats.
The applicant also argues that the feedstock of INMOK is glyceride type oil. 
However, as noted above, INMOK teaches the use of plant oils in general. 
Moreover, it is noted that  397 teaches a method for treating oils such as fish oil [0024], including decolorization [0041]. The resulting product refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation [0026].

The applicant also argues that INMOK is silent as to the outlet temperature of the process.
However, the claimed outlet temperature would have been obvious in view of ‘397. ‘397 teaches a method for treating oils such as fish oil [0024], including decolorization [0041]. The process includes a filter aid such as diatomite [0046]. The fats and oils are treated at 20 to 150oC.  This falls within the claimed range. The resulting product refined fats and oils with less by-products, good taste and flavor and hue, and reduced smoke generation [0026].

HOWEVER, at [0062], KASE teaches that it is preferable to pack a column with silica gel together with a nonpolar solvent such as hexane or petroleum ether, and passing oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether, through the column. 
CN101844073 teaches that carclazyte is a filler/sorbent that can decolor grease and fat compositions (see lines 118-121).  CN101844073 also teaches that carclazyte is particularly effective for removing large organic molecules (see lines 123-126). 
	As to the allegations of a synergistic effect, it is noted that the claims do not recite specific amount or concentrations to obtain any alleged synergistic effect. It is also noted that none of the Examples in the present invention support such a conclusion.  The only Example that appears to use carclazyte is Example 9.  However, Example 9 is limited to the use of propyl formate in a 8:1 ratio. In this regard, the claims are not commensurate in scope with Example 9. 
The applicant argues that KASE teaches that is preferable to pack a column with silica gel together with a non-polar solvent such as hexane or petroleum ether, and to thereafter pass the oils and fats, as well as an eluent prepared by mixing a solvent having polarity, such as ethyl ether or ethyl acetate, and a non-polar solvent such as hexane or petroleum ether through the column. Moreover, in KASE, it is argued that the above-mentioned dissolving solvents are passed through a column with silica gel, and not carclazyte. A person skilled in the art knows that the synergistic effect of the fixed-bed filler and the dissolving solvent is important for the decolorization process in the column. At [0062], KASE teaches that it is preferable to pack a column with silica gel together with a nonpolar solvent such as 
Thus, it would have been obvious to modify the above-identified references with use of an ester solvent such as ethyl acetate with hexane to decolor oils and fats.
The above-identified references do not disclose the use of carclazyte.
However, CN101844073 teaches that carclazyte is a filler/sorbent that can decolor grease and fat compositions (see lines 118-121).  CN101844073 also teaches that carclazyte is particularly effective for removing large organic molecules (see lines 123-126). 
Thus, it would have been obvious to modify the reference above by using carclazyte as CN101844073 teaches that it is sorbent/filler that can remove color and large organic molecules. 
The applicant argues that the experimental results of applicant’s example 1 and example 2 has many advantages such as providing a simple process, better decolorizing effect, higher yield, lower cost and no environmental pollution. Furthermore, it is argued that examples 1, 3-15 and Table 1 of the present invention show that the color of the product is light yellow color when the feed is processed at a range of 0°C~150°C, and thus has better decolorizing effects. Furthermore, the yield of the product is higher and is between 98.7% to 99.2%. In contrast, the color of the product (decolorized corn oil) of INMOK is yellow and the yield of the product is 70%.
However, the claims only require a decolorization.   An amount or level of decolorization is not required.  The results in the specification also require specific ratios of diameter to height for the filler and limit the amount of polyunsaturated fatty acids in the feed.   Thus, the claimed are not commensurate in scope with the claims. 
As to BROUGHTON, the applicant argues that this reference does not remedy the deficiencies of INMOK.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ORLANDO can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                               
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DONALD R SPAMER/Primary Examiner, Art Unit 1799